                         1   MICHAEL B. HORROW (SBN 162917)
                             SCOTT E. CALVERT (SBN 210787)
                         2   DONAHUE & HORROW, LLP
                             1960 E. Grand Ave., Suite 1215
                         3   El Segundo, California 90245
                             Telephone: (310) 322-0300
                         4   Facsimile: (310) 322-0302
                             Email: mhorrow@donahuehorrow.com
                         5          scalvert@donahuehorrow.com
                         6   RUSSELL G. PETTI (SBN 137160)
                             The Law Offices of Russell G. Petti
                         7   466 Foothill Blvd., # 389
                             La Canada, California 91011
                         8   Telephone: (818) 952-2168
                             Facsimile: (818) 952-2186
                         9   Email: rpetti@petti-legal.com
                        10
                             Attorneys for Plaintiff
DONAHUE & HORROW, LLP




                        11   JENNETT HARLOW
                        12                         UNITED STATES DISTRICT COURT
                        13                        CENTRAL DISTRICT OF CALIFORNIA
                        14                             EASTERN DIVISION - RIVERSIDE
                        15

                        16   JENNETT HARLOW, an individual,                Case No.: 5:17-cv-02091 JGB (SPx)
                        17                      Plaintiff,                 Honorable Jesus G. Bernal

                        18         vs.
                                                                           JUDGMENT REGARDING
                        19   METROPOLITAN LIFE INSURANCE                   ATTORNEYS’ FEES AND COSTS
                             COMPANY and KAISER
                        20   FOUNDATION HEALTH PLAN, INC.
                             LONG TERM DISABILITY,                         Complaint Filed: October 12, 2017
                        21
                                                Defendants.
                        22

                        23

                        24

                        25

                        26
                        27

                        28

                                                                      –1–
                                              JUDGMENT REGARDING ATTORNEYS’ FEES AND COSTS
                         1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                         2

                         3         This case arose from a dispute between Plaintiff Jennett Harlow (“Ms.
                         4   Harlow”) and Defendant Metropolitan Life Insurance Company (“MetLife”) and
                         5   Kaiser Foundation Health Plan, Inc. Long Term Disability (“Defendants ”) regarding
                         6   Harlow’s entitlement to long-term disability benefits under an ERISA-governed
                         7   employee welfare benefit plan administered by MetLife. Following the submission of
                         8   trial briefing, the Court ordered MetLife to pay Ms. Harlow the remaining benefits
                         9   due under the Plan’s twenty-four month “own occupation” definition of disability, and
                        10   remanded the claim back to MetLife to determine if Ms. Harlow was disabled under
DONAHUE & HORROW, LLP




                        11   the policy’s “any occupation” standard. (Dkt No. 60) The only issue left to be
                        12   resolved by the Court was whether Ms. Harlow is entitled to attorneys’ fees and costs
                        13   from Defendants pursuant to 29 U.S.C. Section 1132(g)
                        14

                        15         After considering the briefing submitted by the parties, all accompanying filings
                        16   and all other matters presented to the Court, for all the reasons detailed in the Court’s
                        17   May 23, 2018 Order Granting-In-Part Plaintiff’s Motion for Attorneys’ Fees (Dkt. No.
                        18   70), IT IS ORDERED AND ADJUDGED:
                        19

                        20              Ms. Harlow is entitled to $182,650 in attorneys’ fees and $3,659.58 in
                        21                costs; and
                        22              Accordingly, Ms. Harlow is owed $ 186309.58 by Defendants, which
                        23                must be paid within thirty-one (31) days of entry of this Judgment.
                        24

                        25         IT IS SO ORDERED.
                        26
                        27   DATED: 0D\              _____________________________________
                                                              ______________________________________
                                                              HONORABLE
                                                              HONOORABLE JESUS G.  G. BERNAL
                                                                                      BERNAL
                        28                                    UNITED
                                                              UNITEED STATES DISTRICT JUDGE

                                                                        –2–
                                               JUDGMENT REGARDING ATTORNEYS’ FEES AND COSTS
